



Exhibit 10.2


2017 Inseego Corporate Bonus Plan


Officers and employees (“Participants”) of Inseego Corp. (the “Company”) and its
subsidiaries will be eligible for bonuses under the 2017 Corporate Bonus Plan,
with target bonus amounts set as a percentage of base salary based on rank or
job title within the Company (the “Bonus Awards”). Commissioned employees are
not covered by the Plan and are instead covered by their commission plans.


Performance Goals


The Bonus Awards under this Plan are based upon the Company meeting its revenue
and EBITDA objectives, as well as the Company’s other 2017 Corporate Goals (the
“Performance Goals”). The weightings of the Company’s Performance Goals are as
follows:


•
Forty percent (40%) will be weighted to the Company’s Revenue objectives.

•
Forty percent (40%) will be weighted to the Company’s EBITDA objectives.

•
Twenty percent (20%) will be weighted to the Company’s 2017 Corporate Goals.



Achievement of at least 85% of the revenue and/or EBITDA Performance Goal is
required for any payment of bonuses based on achievement of that applicable
Performance Goal. Should the Company achieve at least 85% of its Revenue or
EBITDA Performance Goals, bonuses for the applicable Performance Goal will be
paid as follows:
 
•
85% performance equating to 50% payout for each Performance Goal.

•
100% performance equating to 100% payout for each Performance Goal.

•
115% performance equating to 150% payout for each Performance Goal.

•
Bonus Awards will be pro-rated for achievement between 85% and 115%.



Achievement of the Company’s 2017 Corporate Goals will be determined by the
Company’s Compensation Committee in consultation with the Company’s CEO because
several of the 2017 Corporate Goals are subjective in nature.


Individual Performance


Bonus Awards may be adjusted upward or downward by twenty-five percent (25%)
based on individual performance during the Performance Period.


Eligibility


Bonus Award amounts are based upon actual base salary paid during the
performance period, exclusive of other payments or bonuses. A Participant must
be an employee of the Company on the date of distribution of the Bonus Award
payment in order to receive a Bonus Award payment.


Eligibility to receive a Bonus Award under the Plan shall not confer upon any
Participant any right with respect to continued employment by the Company or
continued participation in the Plan. The Company reaffirms its at-will
relationship with its employees and expressly reserves the right at any time to
dismiss an employee free from any liability or claim for benefits pursuant to
the Bonus Awards or the Plan, except as provided under the Plan or other written
plan adopted by the Company or written agreement between the Company and a
Participant.


Award Payments


After the end of the Performance Period, the Compensation Committee shall
determine (i) whether the established Performance Goals were achieved and
(ii) the amount of the aggregate Bonus Awards. Payment of each Bonus Award
amount shall be made within 60 days following the determination by the Committee
that the Performance





--------------------------------------------------------------------------------





Goals and other criteria for payment were satisfied. Payroll and other taxes
shall be withheld as determined by the Company in accordance with law.


Notwithstanding the Committee's determination that the Performance Goals were
fully satisfied, the Committee shall have the discretion to reduce each Bonus
Award amount as it considers appropriate, including as a result of market
conditions, personnel, new or different product offerings and/or Company
restructuring.















